LACQMBE, Circuit Judge.
The trial of this suit is suspended until the hearing and determination of the suit against the manufacturer in the New Hampshire district upon the following conditions; (1) All testimony taken in the New Hampshire case to be considered as taken in this case. (2) Defendant in New Hampshire case to raise no objection to the taking of testimony by the plaintiff in New York City, and itself to take its expert testimony in this city il' plaintiff so requests. (3) Complainant in this ease may move to vacate this order at any time, upon proof tending to show unreasonable delay on the part of the defendant in the New Hampshire case.